                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT
IN RE:
         MARLON DELTON SIGMON                     CASE NO. 20-45630-TJT
                                                  CHAPTER 13
                                                  HONORABLE THOMAS J. TUCKER
                  DEBTOR.
_________________________________/
MARLON D. SIGMON
Debtor in Pro Se
8695 Spinnaker Way
Ypsilanti, MI 48197
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

                                    PROOF OF SERVICE

       CRAIG S. SCHOENHERR, SR., being duly sworn, says that on the 2nd day of June,
2020, a copy of the Objection of Santander Consumer USA Inc. to Confirmation of Debtor's
Chapter 13 Plan and this Proof of Service was served upon


         Tammy L. Terry                           Marlon D. Sigmon
         Trustee                                  Debtor in Pro Se
         535 Griswold, Suite 2100                 8695 Spinnaker Way
         Detroit, MI 48226                        Ypsilanti, MI 48197




   20-45630-tjt     Doc 22    Filed 06/02/20   Entered 06/02/20 15:46:18   Page 1 of 2
electronically pursuant to the court notice of service, and to those not electronically registered by
placing documents in an envelope, correctly addressed and placing same in the United States
Mail with postage prepaid.

                                              O’REILLY RANCILIO P.C.

                                              /s/ Craig S. Schoenherr, Sr.
                                              ________________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
                                              ecf@orlaw.com

DATED: June 2, 2020




   20-45630-tjt     Doc 22     Filed 06/02/20     Entered 06/02/20 15:46:18         Page 2 of 2
